Citation Nr: 0016738	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation of bilateral knee 
disability.

2.  Entitlement to an increased (compensable) evaluation of 
right inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel
INTRODUCTION

The veteran had active service from January 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In pertinent part, service connection was 
granted, and the rating action then denied the veteran's 
claims of increased ratings for his service connected 
bilateral knee disability and his service connected right 
inguinal herniorrhaphy.  Noncompensable ratings were 
assigned.

This case was previously been REMANDED by the Board for 
further development, in April 1996.  The matter has since 
been returned to the Board for further appellate 
consideration.


REMAND

The Board finds that the evidentiary record is not sufficient 
to equitably adjudicate the claim on appeal, and that 
additional development is required.

The Board reviewed this veteran's claim in April 1996 and 
REMANDED it to the RO for a new VA Medical Examination which 
describes the veteran's pain, weakened movements, excess 
fatigability, or incoordination, and if feasible, these 
determinations should be expressed in terms of the degree of 
additional range-of-motion loss due to any painful or 
weakened movement, excess fatigability, or incoordination.  
The file indicates that subsequent VA Medical Examinations 
were conducted in June 1996 and November 1998, which provided 
more specific information on the veteran's condition.

The record before the Board does not contain a rating 
decision subsequent to the April 1996 REMAND.  The RO did 
provide the veteran with a follow-up Supplemental Statement 
of the Case in February 1999, which reaffirmed the decision 
contained in the April 1994 Rating Decision.  This 
Supplemental Statement of the Case evaluated the veteran's 
bilateral knee disability as 0 percent disabling.

The RO then provided the veteran with a Supplemental 
Statement of the Case dated October 1999.  This Supplemental 
Statement of the Case states, "Evaluation of bilateral knee 
disability, which is currently 10 percent disabling, is 
continued."  (Emphasis added.)

In the Reason and Bases section of the Supplemental Statement 
of the Case, this 10 percent rating is supported by an 
analysis of the file.  However, the file does not contain a 
Rating Decision which awards a 10 percent rating for the 
veteran's bilateral knee disability, nor is the rationale 
otherwise clear.  It is not clear if the 10 percent rating 
represents an increased rating by the RO or if it represents 
an error on the part of the RO.  The Supplemental Statement 
of the Case does not provide an effective date for an 
increased rating from 0 percent to 10 percent.  The veteran's 
representative has noted the fact that the rating of this 
disability has changed, but the file lacks a new Rating 
Decision in its Brief.  The claims file does not indicate 
that the veteran has been receiving payments for this 
condition.

Moreover, during the development of this claim the case of 
Fenderson v. West, 12 Vet. App. 119 (1999) was decided.  In 
order to fully consider applications of "staged" ratings, 
further development is indicated.

In order to clarify the current ratings, and in order to 
comply with due process of law, this claim is in need of 
additional development.  As it is unclear whether any 
adjudication may have taken place with reference to issue 2 
on the title page, consideration of that issue is deferred 
pending the development requested herein.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should review the claims 
folder and any additional folders that 
may be at the RO in order to clarify the 
rating assigned for the bilateral knee 
disorder.  If a 10 percent rating was 
assigned, a copy of the rating action, 
and the explanation therefore, should be 
associated with the claims folder.  If 
that more recent supplemental statement 
of the case is in error, a full 
explanation thereof should be provided to 
the appellant and his representative.  If 
a 10 percent rating has been assigned, it 
should be clarified as to whether it is 
for each knee, a single knee, or the 
bilateral disorder.  It should also be 
made clear whether it is due to 
limitation of motion, instability, or 
other findings.  Again, all pertinent 
findings should be fully explained.  If 
any action on the other issue has been 
taken, that should also be fully 
explained.

2.  Thereafter, to the extent benefits 
sought are not granted, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
Subsequently, the case should be returned 
to the Board for further appellate 
consideration, if in order.  No action is 
required of the appellant until he is 
notified.  The Board intimates no opinion 
as to the ultimate outcome in this case 
by the action requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



